*390
By the Court.

Benning, J.
delivering the opinion.
Was the Court right in overruling the motion for a new-trial ?
All the grounds of that motion, may be considered as included in the first, that the verdict was contrary to the evidence, and to the weight of the evidence.
We do not think this ground well founded.
It is far from clear, that there was ever any contract between the City Council and Red.
At one meeting of the City Council, the motion that Red’s “ prayer” be granted, was carried by the casting vote of the Mayor.
At the next meeting, this action was reconsidered.
[1.] Now was there a standing rule making the action of the Council subject to reconsideration in this way? No proof on the point is in the record. We are therefore permitted, if we are not required, to presume, -that there was such a rule.
If there was, then the matter of the petition, was still in an unfinished state, notwithstanding the first action of the Council, and the Council had still the right to ratify or reverse that action.
Especially is this so, inasmuch as, the first action of the Council, even if it was ever communicated to Red, did not lead him, as far as appears, to make new investments, or to engage in new operations of any kind.
[2.] But even if there was proof of a contract, and also of a breach of that contract, there was no proof of any damages, except speculative damages” — that is, the loss of conjectural profits, and these are too remote and uncertain to be recoverable. So this Court has held in several cases. Cooper vs. Young, 22 Ga.R. 269. The Coweta Falls Manufacturing Company vs. Rogers, 19 Ga. R. 417.
Judgment affirmed.